299 U.S. 32 (1936)
VALENTINE, CHAIRMAN OF THE IOWA STATE BOARD OF ASSESSMENT AND REVIEW, ET AL.
v.
GREAT ATLANTIC & PACIFIC TEA CO.[*]
No. 13.
Supreme Court of United States.
Argued October 14, 1936.
Decided November 9, 1936.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF IOWA.
Mr. Frank F. Messer and Mr. Edward L. O'Connor, Attorney General of Iowa, with whom Mrs. W.E. Wallace and John Connolly, Jr., were on the brief, for appellants.
Mr. Joseph G. Gamble, with whom Messrs. Ralph L. Read, Alden B. Howland, and Joseph F. Rosenfield were on the brief, for appellees.
PER CURIAM.
Appellees brought these suits to restrain the enforcement of a statute of Iowa known as the "Chain Store *33 Tax Act of 1935" (Iowa Code of 1935, c. 329 G-1). The District Court, composed of three judges, held that the provision of § 4 (b) of the statute, imposing a tax based on gross receipts from sales according to an accumulative graduated scale, was invalid under the equal protection clause of the Fourteenth Amendment of the Constitution of the United States as creating an arbitrary discrimination. 12 F. Supp. 760. The case comes here upon direct appeal from a final decree granting a permanent injunction. 28 U.S.C. 380.
The decree is affirmed upon the authority of Stewart Dry Goods Co. v. Lewis, 294 U.S. 550.
Affirmed.
MR. JUSTICE BRANDEIS and MR. JUSTICE CARDOZO dissent.
MR. JUSTICE STONE took no part in the consideration or decision of this case.
NOTES
[*]   Together with No. 14, Valentine, Chairman, et al. v. Graham Department Stores Co. et al.; and No. 15, Valentine, Chairman, et al. v. Walgreen Co. et al. Appeals from the District Court of the United States for the Southern District of Iowa.